ON REHEARING
This case was formerly heard, and an opinion filed the 21st day of February, 1934. Thereafter a petition for rehearing was filed, and it was urged that the prevailing opinion was concurred in by only two Justices owing to the fact that the Chief Justice was disqualified to sit in the case and Mr. Justice Cothran did not participate on account of illness. While the opinion filed was a legal and proper one, at the instance of the writer, the case was resubmitted at the present term of the Court, there being four Justices present, and the opinion as written, now concurred in by three Justices, becomes the judgment of the Court.
MR. JUSTICE STABLER and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.
MR. JUSTICE CARTER dissents.
MR. CHIEF JUSTICE BLEASE did not participate. *Page 300